EXHIBIT 10.26

RETIREMENT PAYMENT AGREEMENT
 
AGREEMENT entered into as of the 1st day of May, 1991 between Home Savings and
Loan Association, a domestic Corporation having its principal office in Eden,
North Carolina (hereinafter referred to as the Association) and William T. Flynt
of Eden. North Carolina (hereinafter referred to as the Director).
 
WITNESSETH:
 
WHEREAS, the Director is rendering valuable service and it is the desire of the
Association to have the benefit of his continued loyalty and service and also to
assist him in providing for the contingencies of retirement and death; and,
 
WHEREAS, the Director hereby agrees to waive fees paid to him as a Director in
the amount of $100.00 per month for five years from the date of the execution of
this agreement;
 
NOW THEREFORE, in consideration of the premises contained herein, the parties
hereto mutually agree as follows:
 
1.  Retirement Benefit: Should the Director still be in the Directorship of the
Association upon attainment of his 70th birthday, the Association will commence
to pay him $558 per month for a continuous period of 120 months. In the event
that the Director should die after becoming entitled to receive said monthly
installments but before any or all of said installments have been paid, the
Association will pay or will continue to pay said installments to such
beneficiary or beneficiaries as the Director has directed by filing with the
Association a notice in writing. In the event of the death of the last named
beneficiary before all the unpaid payments have been made, the balance of any
amount which remains unpaid at said death shall be commuted on the basis of
eight percent per annum compound interest and shall be paid in a single sum to
the executor or administrator of the estate of the last named beneficiary to
die. In the absence of any such beneficiary designation, any amount remaining
unpaid at the Director’s death shall be commuted on the basis of eight percent
per annum compound interest and shall be paid in a single sum to the executor or
administrator of the Director’s estate.
 
2.  Death Benefit: Should the Director die while in the Directorship of the
Association and prior to the attainment of his 70th birthday, the Association
(beginning at a date to be determined by the Association but within six months
from the date of such death) will commence to pay $558 per month for a
continuous period of 120 months to such beneficiary or beneficiaries as the
Director has directed by filing with the Association a notice in writing.
 
Irrespective of the above, however, if the Director dies as a result of suicide
within two years of the execution of this agreement, the death benefit shall not
exceed an amount equal to his waived Directors’ fees plus interest at the rate
of eight percent per annum compounded annually. In the event of the death of the
last named beneficiary before all the unpaid payments have been made, the
balance of any amount which remains unpaid at said death shall be commuted on
the basis of eight percent per annum compound interest and shall be paid in a
single sum to the executor or administrator of the estate of the last named
beneficiary to die. In the absence of any such beneficiary designation, any
amount remaining unpaid at the Director’s death shall be commuted
 

 
 
 
 

on the basis of eight percent per annum compound interest and shall be paid in a
single sum to the executor or administrator of the Director’s estate.
 
3.           Termination of Directorship:
 
A.           If the Director terminates his Directorship, for reasons other than
death or the attainment of his 70th  birthday, prior to two years from the
execution date of the Agreement, the Director’s benefits shall be limited to his
waived Director fees plus interest at the rate of eight percent per annum
compounded annually and shall be paid in a single sum as soon as practical
following the termination of his Directorship.
 
B.           If the Director terminates his Directorship, for reasons other than
death or the attainment of his 70th  birthday, at the end of two years or more
from the execution date of this Agreement, he or his beneficiary, as applicable,
shall be entitled upon the attainment of his 70th birthday, or his prior death,
to a percentage of the retirement benefits stated in Section 1 of this Agreement
as determined by the following table:
 
FULL NUMBER OF YEARS SERVED
AS DIRECTOR FROM DATE OF
EXECUTION OF THIS AGREEMENT
UNTIL TERMINATION OF DIRECTORSHIP
 
PERCENTAGE OF RETIREMENT
BENEFITS STATED IN SECTION
1 OF THIS AGREEMENT TO WHICH
THE DIRECTOR IS ENTITLED
2
 
40%
     
3
 
60%
     
4
 
80%
     
5
 
100%



4.           Forfeiture Provisions:
 
A.           During the period the retirement benefit is payable to the Director
under Section 1 of this Agreement, the Director shall not engage in business
activities which are in competition with the Association without first obtaining
the written consent of the Association.
 
B.           During the period the retirement payment is payable to the Director
under Section 1 of the Agreement, the Director shall be available to render
consulting services to the Association upon request by an officer of the
Association, but such requests shall not be made more frequently than once each
month. The Director shall not be considered to have breached this condition if
he is unable to consult because of his mental or physical disability.
 

 
 
 
 

C.           Payment of the retirement benefit under this Agreement may be
terminated by the Association, if the Director fails to comply with either of
the conditions set forth in paragraph (A) and (B) of this Section 4.
 
5.           General Provisions:
 
A.          Except as otherwise provided by this Agreement, it is agreed that
neither the Director, nor his beneficiary shall have any right to commute, sell,
assign, transfer or otherwise convey the right to receive any payments
hereunder, which payments and the right hereto are expressly declared to be
nonassignable and nontransferable.
 
B.          The benefits payable under this Agreement shall be independent of,
and in addition to, any other employment agreements that may exist from time to
time between the parties hereto, concerning any other compensation payable by
the Association to the Director whether as salary, bonus, or otherwise. This
Agreement shall not be deemed to constitute a contract of employment between the
parties hereto, nor shall any provision hereof restrict the right of the
Association to discharge the Director or restrict the right of the Director to
terminate his Directorship.
 
C.          The rights of the Director under this Agreement and of any
beneficiary of the Director shall be solely those of an unsecured creditor of
the Association. Any asset acquired by the Association in connection with the
liabilities assumed by it hereunder, shall not be deemed to be held under any
trust for the benefit of the Director or his beneficiaries or to be considered
security for the performance of the obligations of the Association but shall be,
and remain, a general, unpledged, unrestricted asset of the Association.
 
D.          The Association hereby reserves the right to accelerate the payments
specified in Sections 1, 2 and 3 above without the consent of the Director, his
estate, beneficiaries, or any other person claiming through or under him.
 
E.          The Association agrees that it will not merge or consolidate with
any other Association or organization, or permit its business activities to be
taken over by any other organization unless and until the succeeding or
continuing Association or other organization shall expressly assume the rights
and obligations of the Association herein set forth. The Association further
agrees that it will not cease its business activities or terminate its
existence, other than as set forth in this Section, without having made adequate
provision for the fulfilling of its obligations hereunder.
 
F.          This Agreement may be revoked or amended in whole or in part by a
writing signed by both of the parties hereto.
 
G.          This Agreement shall be subject to and construed under the laws of
the State of North Carolina.
 

 
 
 
 

IN WITNESS THEREOF, the said Association has caused this Agreement to be signed
in its Corporate name by its duly authorized officer, and impressed with the
Corporate seal, attested by its Secretary, and the said Director has hereunto
set his hand and seal, all on the date and year first above written.
 
ATTEST:
 
HOME SAVINGS AND LOAN ASSOCIATION OF EDEN (Association)
         
By W. Thomas
Flynt                                                                (Seal)
   
President
         
W. Thomas Flynt                                                      (Seal)
   
(The Director)
WITNESS:  Andrew T. Melhr
   
Corporate Secretary
                           




 
 
 
 

AMENDMENT NO. 1 TO RETIREMENT PAYMENT AGREEMENT
 
This amendment (this “Amendment”) to that certain Retirement Payment Agreement
between the undersigned director and HomeTrust Bank (formerly Home Savings and
Loan Association) dated May 1, 1991 (the “RPA”) is being entered into by the
parties for the purpose of modifying the RPA to comply with Section 409A of the
Internal Revenue Code of 1996, as amended (“Section 409A”).
 
 
1.
Section 5(D) of the RPA, which provides for the right of the Association to
accelerate payments, is hereby deleted.

 
 
2.
All other provisions of the RPA shall remain in full force and effect.

 
This Amendment has been executed by the parties as of this 12th day of December,
2008.
 

   
HOMETRUST BANK
           
By:
/s/ F. Ed Broadwell, Jr.
     
F. Ed Broadwell, Jr.
     
Chairman/CEO
                     
/s/ William T. Flynt
     
William T. Flynt
Director




 
 
 
 

AMENDMENT NO.1 TO RETIREMENT PAYMENT AGREEMENT
 
CLARIFICATION
 
In December, 2008, HomeTrust Bank and the undersigned director (the “Parties”)
entered into an agreement (“Amendment 1”) to amend the Retirement Payment
Agreement (the “Agreement”) to comply with Section 409A of the Internal Revenue
Code (“Section 409A”). The intended effect of Amendment 1 was (1) to comply with
Section 409A in a manner that had the least effect on the operation of the
Agreement and, accordingly, (2) to eliminate the ability of the HomeTrust Bank
to accelerate payments under the Agreement in a manner that violates Section
409A, to the minimum extent required thereby. It was not intended, and nor was
it required by Section 409A, that the acceleration prohibition (nor any other
Section 409A provision) be applied to benefits under the Agreement that are not
subject to Section 409A (“Pre-Section 409A Benefits”). The Parties also intended
that the acceleration prohibition preclude the right of the HomeTrust Bank to
accelerate the commencement of benefits from age 70 to age 65, for benefits
subject to Section 409A (i.e., amounts earned and vested as of December 31,
2004) (“Section 409A Benefits”). The Parties desire to clarify Amendment 1 to
reflect the original intentions of the Parties as set forth above. Accordingly,
Amendment 1 is clarified as follows:
 
1.           Section 5(D) shall be considered deleted only with respect to
Section 409A Benefits. Section 5(D) shall be considered as remaining in effect
with respect to Pre-Section 409A Benefits.
 
2.           The prohibition on accelerated benefits shall be interpreted to
mean that the ability to accelerate the commencement of benefits from age 70 to
age 65 shall apply only to Section 409A Benefits, and not to Pre-Section 409A
Benefits. In particular, the second sentence of Paragraph 1 and the
parenthetical in Paragraph 3(B) of the Agreement shall be interpreted as not
applying to Section 409A Benefits.
 
This clarification shall be treated effective as of December 12th, 2008, the
date Amendment 1 was adopted by the Parties.
 
Signed by the Parties this 18th day of September, 2009.
 

   
HOMETRUST BANK
           
By:
/s/ F. Ed Broadwell, Jr.
     
F. Ed Broadwell, Jr.
     
Chairman/CEO
                     
/s/ W. Thomas Flynt
     
Director







